Citation Nr: 1742245	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right knee condition, to include arthritis.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he believed he was scheduled for an upcoming hearing examination on June 23, 2017.  See June 2017 Board hearing, p. 4.  This examination is not contained in the claims file.  This record should be obtained and associated with the claims file.  

Further, the Veteran testified that his left ear hearing loss is getting worse and it causes him fainting spells and dizziness approximately three times per week.  See June 2017 Board hearing, p. 5.  The Veteran's last VA audiological examination report of record is dated September 2015.  In light of the testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In regard to the Veteran's right and left knee conditions, he testified that he contacted a doctor who will be writing a letter in support of his claims.  He indicated that the doctor is aware of his history in service and would be stating that the wear and tear on his knees and heavy use leading up to his knee replacements is all deterioration caused by his military service.  See June 2017 hearing transcript, p. 10.  A doctor's letter has not been associated with the claims file.  The claims for service connection for right and left knee disabilities should be remanded to allow the Veteran the opportunity to obtain his doctor's letter and associate it with the claims file. 

The Veteran testified that his neck condition was caused by carrying around 140 pounds worth of tools during service.  He testified that he sought medical treatment during service and was told to use Bengay rub.  See June 2017 hearing transcript, pp. 13-14.  The last VA examination of the Veteran's neck was in August 2010.  The examiner diagnosed degenerative disc disease of the cervical spine and found no evidence that suggested the condition was connected to service.  The examiner provided no rationale for his opinion.  The examiner also did not address the Veteran's June 1980 service treatment record showing treatment for a left clavicle condition.  Accordingly, a new VA examination is warranted to opine whether the Veteran's degenerative disc disease of the cervical spine is related to service.

The Veteran testified that his left ear hearing loss disability hinders his ability to sustain substantial gainful employment.  See May 2017 Board hearing transcript, p. 7.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.
On remand, the AOJ should also ask the Veteran to identify any additional VA or private treatment records pertinent to his claims and these records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hearing loss, bilateral knee conditions, neck condition, and entitlement to TDIU.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file. This should specifically include the June 2017 hearing examination and doctor's letter in support of the Veteran's knee disabilities referenced by the Veteran at his June 2017 hearing.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of hearing loss, bilateral knee conditions, and/or neck condition, to include any family, friends, associates or treatment providers.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any outstanding treatment records regarding the Veteran's hearing loss, provide him with an appropriate VA examination to determine the severity of his right and left ear hearing loss.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also discuss the impact that the Veteran's hearing loss has on his ability to secure and maintain substantially gainful employment.

5.  After associating with the file any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to address his claim for service connection for a neck condition.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner must diagnose all neck conditions and opine whether it is at least as likely as not that any neck condition is related to or had its onset during service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  The examiner should acknowledge and discuss the Veteran's June 1980 service treatment record showing treatment for a left clavicle condition.  If the examiner cannot provide an opinion without resorting to speculation, that should be explained. 

6.  Then, the RO shall readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




